Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Iftikhar H. Saiyed appeals the district court’s order dismissing, without prejudice to any state law claims Saiyed may have against Defendant 3-S Network Inc. (“3-S”), his civil action alleging 3-S wrongfully terminated his employment. We have reviewed the record and find no reversible *188error. Accordingly, we deny Saiyed’s motion for appointment of counsel and affirm the district court’s order. Saiyed v. 3-S Network Inc., No. 3:14-cv-00528-REP (E.D. Va. June 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.